Citation Nr: 0939585	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury, with mild traumatic 
tricompartmental arthritis and pain (right knee disability), 
for the period prior to August 1, 2006, and a rating in 
excess of 30 percent for the period beginning November 1, 
2007.

2.  Entitlement to an initial compensable rating for a right 
knee neurological disorder (claimed as nerve damage), 
associated with a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

These issues were previously before the Board in November 
2007 and were remanded for further development.  Relevant to 
the claim decided herein and as discussed below, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand directives and no 
further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the AOJ 
substantially complied with the Board's remand instructions), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, during the course of this appeal, the 
Veteran was granted a temporary rating of 100 percent for his 
right knee disability for the period from August 1, 2006, 
through October 31, 2007, due to a total right knee 
replacement and convalescence, and a rating of 30 percent for 
the period beginning November 1, 2007.  See August 2007 and 
December 2007 rating decisions.  However, a claimant is 
presumed to be seeking the highest possible rating even if a 
rating is increased during the pendency of an appeal, unless 
he or she expressly indicates otherwise.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  As such, the Veteran's appeal proceeds 
from the initial unfavorable rating decision concerning his 
right knee disability because such decision did not 
constitute a full grant of the benefit sought on appeal.  
Therefore, this issue has been characterized as shown on the 
first page of this decision.

The Board further notes that the Veteran's representative has 
referred to hearing conducted in this case in his post-remand 
brief.  However, there is no hearing transcript and no 
indication that hearing was held, and the Veteran indicated 
on his substantive appeal (VA Form 9) that he did not desire 
a Board hearing.  As such, the Board concludes that the 
reference to a hearing in this case was in error.

As a final preliminary matter, the Board notes that evidence 
of record indicates that the Veteran believes that his 
current hip pain and left knee pain are associated with his 
right knee disability.  If the Veteran wishes to file a claim 
for service connection for such disabilities as secondary to 
his service-connected right knee disability, he should so 
inform the RO. 

The issue of entitlement to a compensable rating for a right 
knee neurological disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to August 1, 2006, the Veteran's 
right knee disability is manifested by X-ray evidence of 
arthritis, near full extension and flexion limited to 110 
degrees with pain and crepitus, further limitation of motion 
due to pain after prolonged use, symptomatic removal of 
semilunar cartilage, and well-healed scars; with subjective 
complaints of locking, catching, popping, clicking, swelling, 
flare-ups, and tenderness; but no objective evidence of 
lateral instability, subluxation, dislocated semilunar 
cartilage, ankylosis, impairment of the tibia or fibula, genu 
recurvatum, or scars that are symptomatic or of such a size 
so as to warrant a separate rating.

2.  Resolving all reasonable doubt in the Veteran's favor, 
for the period beginning November 1, 2007, the Veteran's 
right knee disability is manifested by chronic residuals of 
severe painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met for the period prior 
to August 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5261 (2008).

2.  The criteria for a rating in excess of 30 percent for a 
right knee disability have been met for the period beginning 
November 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  In such cases, the intended purpose of the VCAA 
notice has been fulfilled and no additional notice is 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased 
rating for his right knee disability arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Therefore, as noted 
previously, his appeal proceeds from the initial unfavorable 
rating decision.  See Brown, 6 Vet. App. at 39.  Therefore, 
no further notice is required to comply with the VCAA.  

Pertinent to the duty to assist, the Veteran's VA treatment 
records dated from January 2003 through March 2009 have been 
obtained and considered.  The Veteran has not identified, and 
the record does not otherwise indicate, that any outstanding 
medical records exist that are necessary to decide his 
claims.  

In this regard, the Board notes that the claims file includes 
an August 2002 letter from the Veteran's private physician 
indicating that he has degenerative arthritis in the right 
knee.  However, as the Veteran was granted service connection 
for his right knee disability effective the date of his claim 
in August 2003, only records from that date forward are 
necessary to determine the severity of his right knee 
disability during the course of this appeal.  See Fenderson 
v. Brown, 12 Vet. App. 119, 126 (1999) (where the question 
for consideration is the propriety of the initial evaluation 
assigned after the grant of service connection, the evidence 
since the effective date of the grant of service connection 
must be evaluated).  Moreover, the Veteran indicated in 
September 2003 that all treatment since 2002 has been at VA 
facilities.  

The Veteran was also provided with VA examinations in October 
2003, May 2004 (with an addendum in November 2004), January 
2005, November 2007, and April 2009 in connection with his 
claim.  Neither the Veteran nor his representative have 
argued that such examinations are inadequate.  However, the 
Board notes that this case was remanded in November 2007 
based, in part, on a finding that the previous examinations 
were inadequate.  Specifically, the Board found that it was 
necessary to clarify whether cartilage was removed, and 
whether any such removal was partial or complete, during his 
in-service right knee surgery.  Additionally, the Board found 
that the previous examinations did not fully address the 
nature and impact of the Veteran's right knee scars.  The 
Board notes that the November 2007 VA examination was not 
previously before the Board.  

The Board finds that the April 2009 VA examination report 
fully addresses the criteria for rating scars.  Additionally, 
the April 2009 VA examiner discussed the evidence concerning 
the Veteran's in-service knee surgery and indicated that, as 
there was no operative note, it was unclear whether or how 
much cartilage was removed, but there was a diagnosis of a 
meniscal tear versus osteochondritis dessicans.  When taken 
together with other evidence of record, as discussed below, 
the Board finds that there is sufficient evidence to find 
that the Veteran had partial removal of the meniscus during 
service.  As such, the Board finds that the evidence is 
record sufficiently addresses all rating criteria relevant to 
the evaluation of the Veteran's right knee.  Accordingly, to 
the extent that the April 2009 VA examination did not fully 
comply with the Board's remand directives, the Board finds 
that there was substantial compliance and no prejudice to the 
Veteran resulted.  See Dyment, 13 Vet. App. at 146-47.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.    

In general, each disability, including those arising from a 
single disease or injury, will be rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, known as pyramiding, must be avoided.  38 
C.F.R. § 4.14.  Separate ratings may be assigned for distinct 
manifestations resulting from the same injury as long as the 
symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

When applying the various diagnostic codes, the terms 
"slight," "moderate," and "severe" are not defined in 
the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
arrive at an equitable and just decision.  38 C.F.R. § 4.6.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, the evidence since the effective date of the 
grant of service connection and the appropriateness of staged 
ratings must be considered.  Staged ratings are appropriate 
when the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
ratings during the course of the appeal.  Fenderson, 12 Vet. 
App. at 126.

The Veteran's right knee disability is currently rated as 10 
percent disabling for the period prior to August 1, 2006, 
under Diagnostic Code (DC) 5010-5261, for the disease of 
traumatic arthritis with a residual condition of limitation 
of extension of the knee.  See 38 C.F.R. § 4.27.  For the 
period beginning November 1, 2007, such disability is 
currently rated as 30 percent disabling under DC 5055, for 
residuals of a total right knee replacement.  

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider granting a higher 
rating in cases where the evidence demonstrates functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, if such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence or deformity of structures or other pathology, or 
it may be due to pain, supported by adequate pathology and 
evidenced by the Veteran's visible behavior in undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  

With respect to joints, 38 C.F.R. § 4.45 provides that the 
factors of disability are deviations from the normal 
excursion of movements in different planes, including more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  

The diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.
 
The rating schedule is intended to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis, when established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 
 38 C.F.R. § 4.71a, DC 5003.  When limitation of motion is 
noncompensable under the appropriate diagnostic code(s), a 
rating of 10 percent may be applied to each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
may be assigned if there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
and a 20 percent evaluation is warranted if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, multiple diagnostic codes evaluate 
impairment resulting from a service-connected knee disorder, 
including DC 5256 (ankylosis), DC 5257 (other impairment, 
including recurrent subluxation or lateral instability), DC 
5258 (dislocated semilunar cartilage), DC 5259 (symptomatic 
removal of semilunar cartilage), DC 5260 (limitation of 
flexion), DC 5261 (limitation of extension), DC 5262 
(impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).    

Under DC 5257, other impairment of the knee, including 
recurrent subluxation or lateral instability of the knee, 
warrants a 10 percent rating with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  Consideration of pain under 38 C.F.R. 
§§ 4.40 and 4.45 is not appropriate in connection with this 
code, as it is not based on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

DC 5258 provides that dislocated semilunar cartilage 
(meniscus), with frequent episodes of locking, pain, and 
effusion in the joint warrants a rating of 20 percent.  38 
C.F.R. § 4.71a, DC 5258.  Under DC 5259, symptomatic removal 
of semilunar cartilage (meniscus) warrants a rating of 10 
percent.  38 C.F.R. § 4.71a, DC 5259.  

Limitation of motion of the knee is rated under DCs 5260 and 
5261.  Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II.  DC 5260 provides for a noncompensable rating for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating for limitation of flexion of the leg to 45 degrees; a 
20 percent rating for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 
provides for a noncompensable rating for limitation of 
extension of the leg to 5 degrees; a 10 percent rating for 
limitation of extension of the leg to 10 degrees; a 
20 percent rating for limitation of extension of the leg to 
15 degrees; a 30 percent rating for limitation of extension 
of the leg to 20 degrees; a 40 percent rating for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Under DC 5055, a total replacement of the knee joint warrants 
a 100 percent rating for one year following implantation of 
the prosthesis.  Thereafter, a minimum rating of 30 percent 
will be assigned.  Intermediate degrees of residual weakness, 
pain or limitation of motion, will be rated by analogy to DCs 
5256 (ankylosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia or fibula).  A rating of 60 
percent is warranted for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055.

VA's General Counsel has held that, where a knee disorder is 
rated for subluxation or instability under DC 5257 and there 
is also evidence of limitation of motion which meets the 
criteria for a noncompensable evaluation under DCs 5260 or 
5261, a separate rating may be assigned for instability and 
for arthritis with limitation of motion under DCs 5003 or 
5010.  However, if the criteria for a noncompensable 
evaluation are not met, there is no additional disability 
rating for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  Further, if a knee disorder is 
rated for subluxation or instability under DC 5257, a 
separate rating of 10 percent may be assigned where there is 
evidence of limitation of motion due to pain that does not 
meet the criteria for a noncompensable evaluation, pursuant 
to DCs 5003 or 5010 with consideration of 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 
56,704 (1998).  

VA's General Counsel has further held that limitation of 
motion under 38 C.F.R. § 4.40 and 4.45 must be considered in 
applying DC 5259 for symptomatic removal of semilunar 
cartilage, or meniscus.  This is so because, although removal 
of semilunar cartilage may resolve restriction of movement 
caused by tears and displacements of the menisci, the 
procedure may result in complications that produce loss of 
motion.  VAOPGCPREC 9-98.  

Additionally, VA's General Counsel has held that separate 
ratings may be assigned for disability of the same joint 
under DC 5260 for limitation of flexion of the leg and DC 
5261 for limitation of extension of the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

For the period prior to August 1, 2006, the Veteran asserts 
that he is entitled to a rating in excess of 10 percent for 
his right knee disability because he had constant pain, more 
severe when walking on an incline or rising from a seated 
position; discomfort after walking for long distances; and 
giving way of the knee, requiring use of a cane and a brace 
and resulting in several falls.  The Veteran further states 
that he has been told that significant amounts of semilunar 
cartilage were removed during his in-service right knee 
surgery, which has led to severe right knee arthritis.

For the reasons discussed below, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his right knee disability for the period prior to August 
1, 2006.  Specifically, the Veteran's right knee disability 
is manifested by X-ray evidence of arthritis, near full 
extension and flexion limited to 110 degrees with pain and 
crepitus, further limitation of motion due to pain after 
prolonged use, symptomatic removal of semilunar cartilage, 
and well-healed scars.  The Veteran had subjective complaints 
of locking, catching, popping, clicking, swelling, flare-ups, 
and tenderness; however, there is no objective evidence of 
lateral instability, subluxation, or dislocated semilunar 
cartilage.  There is also no evidence of ankylosis, 
impairment of the tibia or fibula, genu recurvatum, or scars 
that are symptomatic or of such a size so as to warrant a 
separate rating.  

Prior to his right total knee replacement, the Veteran was 
provided with VA examinations in October 2003 and January 
2005.  In October 2003, X-rays showed tricompartmental 
arthritis and significant patellofemoral arthritis.  As 
pertinent to his range of motion, the Veteran had full 
extension and flexion to greater than 130 degrees, with mild 
pain and crepitus starting at approximately 90 to 100 degrees 
of flexion.  The VA examiner noted that it was conceivable 
that the Veteran's range of motion would be further limited 
by pain, especially after standing all day.  At the January 
2005 VA examination, the Veteran had full extension and 
flexion to approximately 125 degrees, with pain throughout 
and the most discomfort at the extreme of flexion.  The 
Veteran reported that his range of motion was somewhat 
limited due to pain and swelling after being on it for long 
periods.  The VA examiner noted that it was possible that the  
range of motion could be further limited due to pain as 
reported by the Veteran.  VA treatment records dated in May 
and November 2005 indicate that the Veteran's flexion was 
limited to 110 degrees.  

As noted above, DC 5260 provides that a noncompensable rating 
will be assigned for limitation of flexion to 60 degrees, and 
flexion must be limited to 45 degrees for a rating of 10 
percent.  The greatest limitation of the Veteran's flexion 
prior to August 1, 2006, was to 110 degrees, or 90 degrees 
with crepitus, and he stated that his range of motion was 
only somewhat limited further by pain.  As such, even when 
considering further limitation of motion after prolonged use 
due to pain, weakened motion, or fatigability, see DeLuca, 8 
Vet. App. 202, the Veteran does not meet the criteria for a 
noncompensable rating for limitation of flexion.  

DC 5261 provides for a noncompensable rating for limitation 
of extension to 5 degrees, and extension must be limited to 
10 degrees for a 10 percent rating.  The Veteran had full or 
near full extension at all times, even with pain.  As such, 
even when considering further limitation of motion due to 
pain, weakened motion, or fatigability, see id., the Veteran 
does not meet the criteria for a noncompensable rating for 
limitation of extension.  However, as there is X-ray evidence 
of arthritis, the Veteran has been assigned a 10 percent 
rating based on painful, limited motion.

The Board has considered whether the Veteran is entitled to a 
separate or higher rating for other knee impairment, 
including subluxation or lateral instability, under DC 5257.  
The Veteran reported subjective instability at the October 
2003 and January 2005 VA examinations, stating his knee would 
buckle when the pain hit suddenly, which had caused him to 
fall a few times, and he frequently used a cane and a knee 
brace.  However, there was no objective evidence of 
instability or subluxation during either examination, as the 
Veteran's right knee was stable to varus and valgus stress, 
with negative Lachman's and drawer tests.  The January 2005 
examiner noted that there was a 2 plus opening in full 
extension to varus stress, but the Veteran was generally 
stable appearing.  The Board notes that the Veteran was 
fitted with a brace in October 2004 to help with his 
subjective instability after long walks, and a November 2005 
treatment record indicates that the Veteran had a mild varus 
deformity.  However, the Veteran's knee was stable to varus 
and valgus stress and had a negative Lachman's test on both 
dates.  Moreover, VA treatment records dated in June 2004 and 
May 2006 also reflect stability to varus and valgus stress 
and negative Lachman's and drawer tests.  Accordingly, while 
the evidence reflects subjective complaints of instability 
and the use of a knee brace, the objective evidence shows 
that the Veteran's right knee is stable.  The Board find that 
the objective evidence, as reflected in numerous examinations 
and treatment records, outweighs the Veteran's subjective 
reports of instability.  As such, a separate or higher rating 
is not warranted under DC 5257.  Moreover, to the extent that 
the Veteran has instability due to pain after prolonged use, 
such symptom is contemplated under the currently assigned 10 
percent rating based on arthritis with painful, limited 
motion.  See Esteban, 6 Vet. App. at 262.

The Board notes that the preponderance of the evidence 
indicates that the Veteran had a right knee partial 
meniscectomy, or removal of the semilunar cartilage, during 
service.  Specifically, the October 2003 VA examiner 
indicated that the in-service procedure sounded like a 
partial open meniscectomy based on the Veteran's description.  
The January 2005 examiner indicated that the Veteran's in-
service meniscal removing procedure had led to ultimate 
degeneration in the knee.  The April 2009 examiner indicated 
that, although there was no operative note, service treatment 
records reflect that the Veteran had an arthrotomy for what 
appeared to be a loose body or a meniscal tear.  He stated 
that it was unclear whether the loose body was an 
osteochondral piece or a piece of meniscus and how much 
cartilage was removed.  The examiner noted that there was a 
diagnosis of meniscal tear versus osteochondritis dessicans 
on the Veteran's chart.  Additionally, the Veteran reported 
that he was told that he had a lot of cartilage missing in 
his right knee due to his in-service surgery.  See, e.g., 
January 2004 notice of disagreement.  

Accordingly, the Board has considered whether the Veteran is 
entitled to a separate or higher rating under DC 5259, for 
symptomatic removal of semilunar cartilage.  At the October 
2003 VA examination, the Veteran reported occasional 
swelling, but no mechanical symptoms.  The Veteran had a 
mildly positive McMurray's test and tenderness along the 
medial and lateral joint lines, but there was no objective 
evidence of effusion.  VA treatment records dated in June and 
October 2004 reflect that the Veteran reported popping and 
cracking with occasional locking, catching, and swelling; and 
physical examination showed pain with the McMurray's test and 
significant tenderness.  At the January 2005 VA examination, 
the Veteran indicated that his knee would swell at the end of 
the day after he had been on it for long periods.  The 
examiner noted that there was no dislocation, and the 
McMurray's test was essentially negative, with most of the 
pain at maximum flexion and no clicking or catching.  A 
November 2005 treatment record indicates that the Veteran 
reported popping and clicking, but no locking or catching, 
and he had pain with the McMurray's test.  In May 2006, the 
McMurray's test was negative, and an X-ray showed no joint 
effusion.  

Although the Veteran's right knee was symptomatic as a result 
of his meniscectomy, the Board finds that such symptoms are 
contemplated by his current rating of 10 percent under DC 
5010-5261.  As such, a separate 10 percent rating under DC 
5259 would doubly compensate the Veteran for the same 
manifestations of his right knee disability, contrary to the 
rule against pyramiding.  See Esteban, 6 Vet. App. at 262.  
Furthermore, the Board notes that the evidence fails to show 
any dislocation of semilunar cartilage.  See, e.g., January 
2005 VA examination report.  As such, the Veteran is not 
entitled to a separate or higher rating under DC 5258.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia or fibula, or genu 
recurvatum, the Veteran is not entitled to an increased or 
separate rating under Diagnostic Codes 5256, 5262, or 5263, 
respectively. 

The Board also observes that the Veteran has three scars from 
his in-service right knee surgery, which were addressed in VA 
examination reports dated in May 2004, November 2007, and 
April 2009.  The April 2009 examiner provided the most 
detailed information concerning the scars.  Specifically, 
there was a lateral scar measuring 4 cm by 5 mm, which was 
depressed, slightly hypo-pigmented, nontender, stable, not 
attached to any tissue, with no keloid formation, and did not 
appear to impede motion.  There was another scar on the 
medial side of the curvilinear anteromedially measuring 12 cm 
by 7 mm, which was depressed, nontender, and slightly hypo-
pigmented, with no apparent deeper adhesions or keloid 
formation, but which did appear to limit the range of motion 
of the knee.  A third scar located medially over the distal 
femur measured 3 cm by 10 mm, which was nontender and stable, 
and did not impede range of motion.  Similarly, the November 
2007 examiner indicated that all scars were well-healed, with 
no sign of infection, fixation to underlying tissue, muscle 
loss, erythema, edema, or discharge.  See 38 C.F.R. § 4.118, 
DCs 7801-7805.  To the extent that one of the scars appeared 
to limit the Veteran's range of motion, such symptom is 
already contemplated under the currently assigned 10 percent 
rating under DC 5010-5261.  In all other respects, the Board 
finds that the Veteran's scars due to his in-service surgery 
were asymptomatic and not of a size so as to warrant a 
separate, compensable rating.

As the evidence of record demonstrates that the Veteran 
manifested symptoms of his right knee disability that warrant 
a different rating during distinct time periods in the course 
of this appeal, stated ratings have been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Specifically, the Veteran 
was assigned a temporary 100 percent rating from August 1, 
2006, through October 31, 2007, for a right total knee 
replacement and convalescence.  The Veteran has been assigned 
a 30 percent rating for the period beginning November 1, 
2007, for residuals of a right total knee replacement.  

The Veteran asserts that he is entitled to a rating in excess 
of 30 percent for his right knee disability for the period 
beginning November 1, 2007, because he has constant and 
severe pain, stiffness, and extreme weakness since his right 
total knee replacement surgery, which he claims is much worse 
than before the surgery.  He states that his pain wakes him 
up at night and is especially severe when he walks on an 
incline, climbs stairs, lowers or rises from a kneeling or 
sitting position, or does yard work, and he uses a cane to 
walk.

As noted above, a total replacement of the knee joint 
warrants a 100 percent rating for one year following 
implantation of the prosthesis.  Thereafter, a minimum rating 
of 30 percent will be assigned.  Intermediate degrees of 
residual weakness, pain or limitation of motion, will be 
rated by analogy to DCs 5256 (ankylosis of the knee), 5261 
(limitation of extension), or 5262 (impairment of the tibia 
or fibula).  A rating of 60 percent is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

The evidence of record reflects that the Veteran has had 
constant pain and severe painful motion since his right total 
knee replacement in August 2006.  See, e.g., March 2009 VA 
treatment record.  In fact, he had another surgery, for 
debridement of soft tissue and osteophytes, in September 2007 
in an attempt to relieve the pain.  

At a November 2007 VA examination, the Veteran reported 
having constant pain at a level of 7 on a 10-point scale, 
which increased when he walked up or down inclines, as well 
as popping and swelling, but no locking.  Range of motion of 
the right knee was from 0 to 105 degrees, with mild pain 
throughout that was most pronounced at the extremes.  
However, the examiner noted that it was conceivable that pain 
could further limit function as reported, particularly with 
repetition.  There was objective evidence of effusion and 
tenderness to palpation diffusely about the knee, but no 
objective evidence of instability or dislocation.

Since then, the Veteran's limitation of flexion has varied 
from 95 degrees to 130 degrees, but he has continued to have 
painful motion.  See, e.g., VA treatment records dated in 
December 2007, October 2008, and March 2009.  In May 2008, 
the Veteran was diagnosed with complex regional pain syndrome 
regarding his right knee.  A September 2008 note indicates 
that he was to be referred to a pain management specialist on 
a fee basis.  The Veteran was fitted with a brace in October 
2008, which helped significantly with buckling or giving way 
due to pain, which had resulted in some falls.  In December 
2008 and March 2009, the Veteran's treating physicians noted 
that there was very little to offer to relieve his right knee 
pain, and it was unclear why he still had such persistent 
pain in the anterior aspect of the right knee despite 
reoperation and numerous diagnostic tests.  

The Veteran was provided with another VA examination in April 
2009.  He indicated that he used a brace and a cane, and he 
limited his walking to 15 minutes at a time.  He reported 
pain at an average of 5 out of 10 every day, with daily 
flare-ups at a level of 10 due to excessive walking, which 
was usually relieved by Morphine PO.  The Veteran reported 
painful popping and presented an audio tape of his knee 
popping.  Range of motion was from 0 degrees of extension to 
100 degrees of flexion, with pain at extreme flexion, and the 
examiner noted that it was possible that there could be 
further pain as described after repetitive use.  There was no 
objective evidence of subluxation or instability.  The 
Veteran was diagnosed with moderate residuals of a total knee 
arthroplasty.

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that he is 
entitled to a rating of 60 percent for his right knee 
disability for the period beginning November 1, 2007.  
Specifically, the Veteran has chronic severe painful motion 
of the right knee.  The Board acknowledges that the April 
2009 VA examiner indicated that the Veteran's residuals were 
only moderate; however, he also indicated that it was 
possible that the Veteran could have daily flare-ups to a 
level of 10 due to walking.  Additionally, the Veteran 
required additional surgery and was referred for pain 
management on a fee basis for his right knee pain.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the evidence establishes that he has had severe painful 
motion since his knee replacement surgery.  As such, a rating 
of 60 percent under DC 5055 is warranted for the period 
beginning November 1, 2007.

The Board notes that the Veteran has complained of subjective 
instability; however, there is no objective evidence of 
instability.  To the extent that the Veteran has instability 
upon repetitive use due to pain, such symptom is contemplated 
by the 60 percent rating assigned herein under DC 5055.  

Additionally, the Board has considered whether the Veteran is 
entitled to a separate or higher rating for his right knee 
scars.  The April 2009 VA examination report reflects that 
the Veteran's scar from his August 2006 and September 2007 
surgeries measured 23 cm by 9 mm at maximum length.  The scar 
was stable, slightly hypo-pigmented, not elevated or 
depressed, with no deep adhesions, and did not appear to 
impede range of motion.  See 38 C.F.R. § 4.118, DCs 7801-
7805.  As such, the Board finds that the Veteran's most 
recent right knee scar is asymptomatic and not of a size so 
as to warrant a separate, compensable rating.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the ratings assigned herein for the 
Veteran's right knee disability under any alternate code.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

Other than the two surgeries for which he was granted a 
temporary 100 percent rating, there is no indication in the 
evidence of record that the Veteran's right knee disability 
has required frequent hospitalization.  The Board notes that 
the Veteran indicated at the January 2005 VA examination that 
his employment as a field inspector for hazardous waste 
involved mostly deskwork, but he had difficulty doing 
occasional field inspections due to his right knee 
disability.  Additionally, although the Veteran retired in 
2006, he indicated at the April 2009 VA examination that such 
disability would affect his ability to work.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United 
States Court of Appeals for Veterans Claims (Court) explained 
how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of 
whether a claimant is entitled to an extra-schedular rating 
under § 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
right knee symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of such disability that are not addressed 
by the rating schedule.  Therefore, the Board finds that 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology for his service-connected right knee 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, while the Veteran's disabilities 
interfere with his employability, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  As such, the Board finds that there 
are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, a claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the evidence of 
record.  Although the Veteran indicated that he retired in 
2006 and that his right knee disability would affect his 
ability to work, there is no indication that his retirement 
was a result of his right knee disability or that he is 
unemployable due to such disability.  As such, the Board 
finds that further consideration of a TDIU is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's claim for an increased 
rating for his right knee disability.  His claim has been 
granted to the extent described above, based in part on the 
application of such doctrine.  However, as the preponderance 
of the evidence is against an initial rating in excess of 10 
percent for the period prior to August 1, 2006, and in excess 
of 60 percent thereafter, the benefit of the doubt doctrine 
does not apply.  As such, his claim must be denied.  
38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 10 percent for a right knee 
disability for the period prior to August 1, 2006, is denied.

An initial rating of 60 percent for a right knee disability 
is granted for the period beginning November 1, 2007.


REMAND

A review of the evidence of record indicates that further 
development is necessary as to the Veteran's claim for 
entitlement to a compensable rating for his right knee 
neurological disorder.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Specifically, the Veteran has indicated that he experiences 
occasional numbness, tingling, and pain in his right lower 
leg down to his foot, and numbness was confirmed upon 
physical examination.  See VA treatment records dated in 
November 2005, January 2007, and June 2007.  Such 
neurological symptoms have not been addressed in any VA 
examination or prior adjudication.  

Additionally, it is unclear whether the Veteran's right 
lateral thigh neurological symptoms are related to his right 
knee disability.  The Board notes that the May 2004 VA 
examiner indicated that such symptoms are due to meralgia 
paresthetica and are not related to the Veteran's right knee 
disability.  Although later records confirm this diagnosis, 
see, e.g., March 2008 VA treatment record, the Veteran has 
indicated repeatedly that his right lateral thigh symptoms 
became much more severe after his knee replacement surgery in 
August 2006.  Furthermore, VA physicians conducted several 
bone scans, MRIs of the lumbar spine and pelvic region, and 
straight leg tests in order to investigate the cause of such 
symptoms.  See, e.g., VA treatment records dated in March 
2007, March 2008, and December 2008.  

The Veteran's claim for a right knee neurological was for 
"nerve damage."  As the evidence of record includes 
complaints of neurological symptoms on the right knee, as 
well as above and below the right knee, a remand is necessary 
to determine whether any such symptoms are associated with 
the Veteran's service-connected right knee disability, as 
well as the current severity of any conditions that are found 
to be related to such disability.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination in order to 
determine the nature, etiology, and 
current severity of any neurological 
symptoms associated with his right knee 
disability, to include symptoms in and 
around the knee itself, in the right 
lateral thigh to the hip, and in the 
right lower leg to the foot.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner, and such review should 
be noted in the examination report.  
All necessary tests and studies should 
be conducted, including but not limited 
to NCV/EMG studies and MRIs, as 
applicable.  If the Veteran is unable, 
for any reason, to participate in any 
part of the examination, such as 
sensory or motor testing, such should 
be indicated in the examination report.  

The examiner is requested to identify 
the nature and severity of all current 
neurological conditions that are at 
least as likely as not (probability of 
50 percent or more) associated with the 
Veteran's service-connected right knee 
disability.  Specifically, the examiner 
should indicate whether any nerve 
impairment results in mild incomplete 
paralysis, moderate incomplete 
paralysis, severe incomplete paralysis, 
or complete paralysis.  If there is any 
neurological condition that is not 
related to the Veteran's right knee 
disability, the examiner should so 
state.  A complete rationale must be 
provided for any opinion offered.  
Specifically, the rationale must 
reflect consideration of all medical 
and lay evidence of record, including 
but not limited to the results of 
previous diagnostic tests and the 
Veteran's subjective reports of 
neurological symptoms.  Additionally, 
the examiner is requested to comment on 
all medical opinions of record.

2.  After completing any further 
development as may be indicated upon 
remand, the Veteran's claim should be 
readjudicated based on the entirety of 
the evidence, including both lay and 
medical evidence.  Such readjudication 
should address all neurological 
disorders that are shown to be 
associated with the Veteran's right 
knee disability.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


